Case 3:17-cr-01465-LAB Document 551 Filed 05/12/20 PageID.1086 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                         CASE NO. 17CR1465-LAB
12                                       Plaintiff,     ORDER DENYING RULE 35 MOTION
           vs.
13    VICTOR ALFONSO MINOTTA
      ESTUPINAN,
14
                                     Defendant.
15
            On August 19, 2019, this Court sentenced Victor Minotta Estupinan (Minotta) after he
16
     pled guilty to participating in an international conspiracy to distribute controlled substances
17
     in violation of 21 U.S.C. §§ 959, 960 and 963. According to the case agent, Minotta was a
18
     “mid-level participant” in the conspiracy who coordinated go-fast boats used to transport
19
     cocaine. PSR at 6. During 2017, he was responsible for at least three boats from which
20
     3,054 kilograms (6,718 pounds) of cocaine was seized. Id. At sentencing, the Court granted
21
     the government’s motion to depart 5 levels from the presumptive Sentencing Guideline
22
     (“USSG”) range because the prosecutor proffered that the defendant had provided
23
     substantial assistance to the government. See USSG, § 5K1.1. The departure reduced
24
     Minotta’s custodial exposure by almost half; instead of an advisory sentencing range of
25
     108–135 months, Minotta faced only 63–78 months. The Court imposed a low end sentence
26
     of 63 months.
27
            The government has now filed a motion under Fed. R. Crim. P. 35(b) asking the Court
28
     to further reduce Minotta’s sentence. The motion is supported by a declaration from a

                                                  -1-                                       17CR1465
Case 3:17-cr-01465-LAB Document 551 Filed 05/12/20 PageID.1087 Page 2 of 2



 1   prosecutor purporting to delineate additional assistance Minotta provided after he was
 2   sentenced. Without revealing the specific confidential information recited in the declaration,
 3   suffice it to say that the Court is unpersuaded that any of it constitutes new grounds for a
 4   further reduction of Minotta’s sentence. That is, the Court is not convinced that the “new”
 5   information is anything more than an affirmation that government agents continued to follow
 6   up with sources of information Minotta had already revealed and with whom the agents were
 7   familiar. The Court previously granted Minotta a substantial reduction of sentence based, in
 8   part, on the prospective value of information he provided. Considering the scope of the
 9   defendant’s involvement in a very serious drug offense, the Court is not inclined to reduce
10   his sentence further based on the agents’ follow-up efforts.
11          The Court must consider the government’s Rule 35 motion against the backdrop of
12   the defendant’s original sentence. United States v. Tadio, 663 F.3d 1042, 1048, 1053 (9th
13   Cir. 2011) (court’s role in the Rule 35 process is to decide whether to accept the
14   Government’s recommendation and, if so, the magnitude of departure as a function of the
15   degree and nature of the cooperation). See also United States v. Ressam, 679 F.3d 1069,
16   1091-92 (9th Cir. 2012) (en banc) (reversing sentence, in part, because district court had
17   given excessive weight to the defendant's cooperation). Here, the Court finds that Minotta
18   previously received substantial credit for prospectively supplying information that – as the
19   government hoped – would prove to be useful. Taking into consideration the scope of the
20   underlying drug conspiracy, the nature of Minotta’s involvement in it, the need for just
21   punishment, the need to deter Minotta and others from further participation in drug crimes,
22   and the need to promote respect for the law, the Court concludes that no further reduction
23   of sentence is warranted.
24          The Rule 35 motion is DENIED.
25          IT IS SO ORDERED.
26   DATED: 5/12/2020
                                               ___________________________________
27
                                               HONORABLE LARRY ALAN BURNS
28                                             Chief United States District Judge


                                                 -2-                                       17CR1465
